El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El demandante apelante alegó ser dueño en pleno domi-nio de una finca rústica de 746.40 cuerdas, ubicada dentro del término municipal de Patillas, e interpuso demanda de reivindicación en contra de El Pueblo de Puerto Eico.
Alega el demandante que adquirió el inmueble por com-pra que del mismo hiciera a Carmen Brac Brignoni, Higinio Allende y su esposa Isabel Caraballo, por escritura que fue inscrita en el registro de la propiedad; que sus antecesores en título adquirieron el inmueble por compra al Banco Territorial y Agrícola de Puerto Rico, que también fue inscrita; que el citado banco vino a ser dueño de la finca por haberle sido adjudicada en la subasta pública celebrada dentro del procedimiento ejecutivo seguido contra don Juan Pablo Gior-dani y Semidey, en cobro de hipoteca constituida por éste a favor del banco ejecutante; y que el citado Giordaní y Se-midey adquirió la finca por venta que le hiciera don Eduardo Cervoni y Mari, quien la adquirió a su vez por cesión que le hizo la Junta Superior de Composición y Venta de Terre-nos Realengos de la Isla de Puerto Rico, en Io. de marzo de 1875, habiendo sido dicha cesión debidamente inscrita en el registro correspondiente. Se alega además, que el compare-*224cíente y los anteriores dueños de la finca la poseyeron quieta, publica y pacíficamente y sin interrupción, de buena fe y con justo título, desde el año 1875 basta el mes de octubre de 1929; que en esta última fecba el demandante fué despo-seído, en contra de su expresa voluntad y sin su consenti-miento, por el demandado, el que no tiene derecho alguno de dominio sobre la finca; y que el demandado se encuentra actualmente en posesión del inmueble, privando al deman-dante del goce y disfrute de su propiedad. Se pide senten-cia por la que se declare que el demandante es el único dueño de la finca, de la que debe ser puesto en posesión.
La contestación de El Pueblo de Puerto Rico admite el otorgamiento de los diversos traspasos de la finca, que ter-minaron con el que hiciera la señora Brac y el señor Allende al demandante apelante, y que todos dichos traspasos apa-recen inscritos en el registro; pero niega específicamente que don Eduardo Cervoni y Mari adquiriera- la finca por ce-sión de la ya mencionada Junta Superior, y que se haya inscrito cesión alguna a favor de dicho señor.
Alega la representación del gobierno demandado que la finca en cuestión se formó por agrupación de cinco precios, cuatro de cien cuerdas cada uno y otro de doscientas cuerdas, pertenecientes todos ellos a El Pueblo de Puerto Rico, ios que fueron concedidos condicionalmente por la Junta Superior de Composición y Venta de Terrenos Realengos, a diversas personas, en el año 1875, viniendo después de varios-traspasos a manos del demandante apelante; que todas las concesiones condicionales hechas por la referida Junta fue-ron inscritas en el registro; que en todas y cada una de dichas concesiones se hizo constar la condición expresa de que-la concesión quedaría revocada y los terrenos concedidos re-vertirían al Estado, si los respectivos concesionarios no te-nían bajo cultivo, dentro del término de un año, la décima, parte, dentro de cuatro años la cuarta y dentro de diez años, la mitad del correspondiente predio; que la referida condi-ción se hizo constar expresamente en el registro de cada finca. *225al inscribirse las concesiones; y por último, qne en el año 1895, la Junta Superior que otorgó dichas concesiones revocó y anuló todas y cada una de ellas, por no haber cumplido los concesionarios las condiciones que les habían sido im-puestas.
Niega la parte demandada que el demandante o sus ante-cesores hayan poseído la finca; que el gobierno les haya pri-vado de la posesión del inmueble; y que el demandante sea dueño o tenga título alguno que le dé derecho a poseer la finca en litigio. Y alega que ni el demandante ni sus ante-cesores tienen, ni han tenido nunca, título alguno, pues al adquirir la finca, todos y cada uno de ellos tenían conoci-miento no sólo de la condición inscrita en el registro, sino-también del hecho de qne dichas concesiones habían sido re-vocadas y anuladas por la Junta Superior; que en el año> 1896 el Alcalde y Secretario del Municipio de Patillas, por orden de la Junta Superior, se incautaron de los predios con-cedidos; que la Corona de España los estuvo poseyendo hasta 1898, fecha en que los cedió al Gobierno de Estados Unidos; y que éste los cedió al Pueblo de Puerto Rico en julio Io. de 1902, por ley del Congreso, estando desde esa fe-cha el demandado en posesión quieta, pública y pacífica del inmueble, sin interrupción alguna, con justo título y de buena fe.
En su contrademanda, El Pueblo alega: que la hipoteca constituida por Juan P. Giordani, a favor del Banco Territorial y Agrícola de Puerto Rico, en 13 de abril de 1896, es nula por haber sido otorgada después de la revocación y anulación de las concesiones y de la incautación de los pre-dios por órdenes de la Junta Superior de fechas 26 de julio y agosto Io. de 1895, y además, por la razón de que Juan P. Giordani y Semidey nunca adquirió la libre disposición de la finca, ni tuvo título alguno sobre la misma; y que todos los traspasos hechos con posterioridad a la referida hipoteca, y las inscripciones de los mismos practicadas en el registro son nulos y sin valor o efecto legal, por haber sido hechos y *226practicados después de haber revertido la finca a la Corona de España, como consecuencia del incumplimiento de las con-diciones expresas de las concesiones. Y pide que se declare que El Pueblo de Puerto Pico es el único dueño de la finca en controversia y que se ordene la cancelación de todas las inscripciones de gravámenes constituidos o traspasos becbos con posterioridad a la feclia en que se decretó la anulación de las concesiones y la reversión de los terrenos al Estado.
La corte inferior dictó sentencia de acuerdo con las con-tenciones de la parte demandada, y contra esa sentencia se ba interpuesto el presente recurso.
De la prueba documental que aparece en el récord de este caso, resultan claramente establecidos, como becbos materia-les e indiscutibles, los que pasamos a consignar:
1. Que don Eduardo Cervoni y Mari, después de haber adquirido de los concesionarios originales los cinco predios de terreno, suje-tos a la condición ya mencionada, los agrupó para formar una sola finca de 600 cuerdas; que por escritura de 8 de junio de 1892 dicho señor Cervoni hizo cesión, renuncia y traspaso a favor de Antonio Giordani y Semidey, de, las acciones y derechos que le corresponden y pueden corresponder en la finca resid-íante de la agrupación, subrogando en su mismo lugar y de-recho al cesionario Giordani, y haciendo constar que le confiere poder bastante firme e irrevocable pa/ra que en la via y forma correspondiente practique cuantos actos y diligencias fueren menester hasta conseguí del Gobierno o d& la Intendencia General de Hacienda la libre disposición de las seiscientas cuer-das de terreno de que se ha hecho referencia, y si lo consiguiere en todo o en parte dispondrá de ella com,o cosa propia; y que en dicha escritura se estipuló que el cedente Sr. Cervoni no quedaba obligado a la evicción ni a saneamiento ni a ningún género de responsabilidades y que la cesión se hacía a riesgo y ventura y sin ulterior responsabilidad, acepta/ndo el cesionario ■Zas consecuencias de ella en la forma en que queda hecha.
'2. Por escritura de 4 de mayo de 1895 don Antonio Giordani y Se-midey declaró que la adquisición de la finca de 600 cuerdas fue hecha para beneficio de don Juan Pablo Giordani y Semidey, y que siendo necesario para más confirmar en favor de dicho se-ñor los derechos de propiedad, dominio y' señoría que sobre *227dicha finca le corresponden, le otorga venta real ele la finca; e hizo constar que habiendo practicado una mensura de la finca ésta residió tener una cabida de 746.40 cuerdas. En la inscrip-ción de este traspaso (folio 19 vuelto, Tomo 7 de Patillas, ins-cripción 2 a.) el Registrador hace constar que “Don Juan Pablo Giordani y Semidey inscribe el dominio de esta finca en virtud de dichos títulos”; pero en el cuerpo de la inscripción se hace referencia repetidas veces a la escritura de 8 de junio de 1892, que motivó la inscripción primera de la finca resultante de la agrupación, en cuya inscripción (folio 18 del Tomo 7 de Pati-llas) se hace constar que Don Antonio Giordani y Semidey inscribe su título de cesión con las condiciones dichas.
3. Que en todas y cada una de las inscripciones primeras de los cinco predios de terreno que fueron agrupados para formar la finca envuelta en este litigio, se hizo constar que la concesión del te-rreno se hizo bajo la condición indispensable de la revocación de esta gracia y reversión de aquél al Estado, si en el preciso término de un año no tiene cultivada la décima parte de él, en el de cuatro años la cuarta y en el de dies la mitad a beneficio de la agricultura.
4. Que en 14 de mayo de 1896, por orden de la Administración Central de Contribuciones y Rentas de agosto 14, 1895, y marzo 30, 1896, se procedió a la incautación de dos de los predios de 100 cuerdas por no haberse cumplido la condición bajo la cual se hicieron las diversas concesiones; y estando ya dichos predios agrupados y en posesión de don Juan P. Giordani, fueron de-positados en dicho señor Giordani, quien los aceptó con todas las responsabilidades de los depósitos.
5. Que después de haberse decretado la incautación de los terrenos por el Estado, y de haberlos recibido en calidad de depósito, el Sr. Juan P. Giordani los hipotecó a! Banco Territorial y Agrí-cola, en garantía de un préstamo, por escritura de fecha 13 de abril de 1896.
6. Que la Junta Superior celebró en .19 de septiembre de 1896 una sesión en la que se dió cuenta con siete expedientes de conce-siones hechas a Francisco Cervoni, Juan B. Massari, Juan Rivera y Juan P. Giordani, por 800 cuerdas de terreno, las que solicitó adquirir el Sr. Juan P. Giordani en composición con la Hacienda. En el expediente (exhibit 9 del demandado) se hace constar que el citado Juan P. Giordani se encontraba en posesión de los terrenos cua/ndo se llevó a efecto la incautación de los mismos y fué nombrado su depositario; y que el expre-*228sado carácter de depositario no modificó legalmente sn estado posesorio anterior de que se deriva su derecho a la composición por él solicitada.
Es un hecho admitido por ambas partes, que las resolu-ciones o acuerdos de la Junta Superior, decretando la cadu-cidad de las concesiones y la reversión de los terrenos al Es-tado, no aparecen inscritos en el registro de la propiedad. Al ser ofrecidas en evidencia las certificaciones de los refe-ridos acuerdos, expedidas por el Comisionado del Interior, el demandante se opuso a su admisión, primero, por no apa-recer inscritas en el registro y no ser por lo tanto admisibles en perjuicio del demandante, quien alega ser un tercero; segundo, por tener dichas certificaciones el carácter de decla-raciones para beneficio propio (self-s&rvmg evidence) toda vez que el demandado es El Pueblo de Puerto Rico y se trata de un asunto que está bajo la jurisdicción del Departamento del Interior, pudiendo el Comisionado del Interior sacar la certificación de lo que le interese y traerla al tribunal; y tercero, porque han debido traerse los expedientes origina-les- Las certificaciones fueron admitidas en evidencia y se anotó la excepción del demandante. Los dos últimos motivos de objeción fueron subsanados durante la vista del caso. De la transcripción de la evidencia (págs. 53 y 54) aparece que el demandado presentó ante la corte los expedientes origi-nales y los puso a disposición del demandante para cual-quier objeto. Y el demandante no sólo no se aprovechó de la oportunidad que se le ofrecía para confrontar las certifi-caciones con los originales y descubrir cualquier disparidad que pudiese existir, sino que renunció a ella, manifestando que no quería que se entendiese "que nosotros queremos su-gerir siquiera que estas copias no son exactas. ”
La única cuestión legal que debemos resolver es si el de-mandante Dionisio. Trigo, ha adquirido en algún¡ momento el pleno dominio, del inmueble que trata de reivindicar y por tanto el derecho a una sentencia que le ponga en la posesión y disfrute del mismo; o si por el contrr rio, es al Pueblo de *229Puerto Rico al que corresponde el derecho a permanecer en la posesión que ya tiene, por no haber trasmitido nunca a persona alguna sus derechos dominicales sobre el inmueble en cuestión.
* Señala el demandante como error de la corte sen-tenciadora, el haber resuelto que El Pueblo de Puerto Rico o su antecesor, la Corona de España, había readquirido, en perjuicio de tercero, la finca en controversia en virtud de las resoluciones de la Junta Superior de Composición y Venta de Terrenos Realengos.
El demandante no alegó específicamente en su demanda su condición de tercero, ni tampoco lo hizo, como pudo ha-berlo hecho, formulando una contestación a la contrademanda formulada por El Pueblo de Puerto Rico, en la que se ale-gaba la anulación de las concesiones. La cuestión ha sido levantada por primera vez en el alegato sometido en apoyo del presente recurso de apelación.
Esta corte ha resuelto ya que en una acción reivindica-toría las defensas de prescripción y de tercero deben ser es-pecíficas y no pueden establecerse por primera vez en apelación. Véanse: Sucesión Torres Negrón v. Torres et al., 29 D.P.R. 909, 911; Hernández v. Hernández, 31 D.P.R. 678.
Pasando por alto el defecto técnico de no haber he-cho alegación alguna de su condición de tercero, veamos ahora si el demandante es un tercero, y en caso de que .lo fuere, si tuvo aviso bastante y suficiente por las constancias del registro de la propiedad de que doña Carmen Brac Brig-noni y los esposos Allende no le trasmitieron ni podían tras-mitirle el dominio del inmueble en controversia.
Nuestra Ley Hipotecaria dispone:
“Art. 27.. Para los efectos de esta ley se considera como tercero aquél que no haya intervenido en el acto o contrato inscrito.
“Art. 33. La inscripción no convalida los actos o contratos que sean nulos con arreglo a las leyes.
*Nota: En relación con la cuestión que aquí se considera y resuelve, véase la pá-gina 232 et seq.
*230“Art. 34. No obstante lo declarado en el artículo anterior, los actos o contratos que se ejecuten y otorguen por persona que en el Registro aparezca con derecho para ello no se invalidarán en cuanto a tercero, una vez inscritos, aunque después se anule, o resuelva el derecho del otorgante en virtud de título anterior no inscrito o de causas que no resulten claramente del mismo Registro.”
Es indudable que el demandante no fué parte ni inter-vino en manera alguna en los actos o contratos inscritos con anterioridad a la fecha del otorgamiento de la escritura de venta a su favor. Pero en la fecha de ese otorgamiento, en 22 de enero de 1918, el registro de la propiedad contenía las siguientes constancias:
A. En la inscripción primera de cada uno de los cuatro predios de cien cuerdas, así como en la del predio de doscientas cuerdas se hizo constar que la finca había sido adquirida por concesión de la Junta Superior, hecha con la condición de revocación y reversión al Estado, si en los términos indicados en el título no se hicieren las plantaciones convenidas para beneficio de la agri-cultura.
B. En la inscripción de la agrupación de los cinco predios hecha por don Eduardo Cervoni y Mari y de la venta hecha por éste a don Antonio Giordani y Semidey, se hizo constar:
“Segunda. — El cedente don Eduardo Cervoni subroga en su mismo lugar y derecho al cesionario señor Giordani y le confiere poder bastante firme e irrevocable para que en la vía y forma correspondiente practique cuantos actos y diligen-cias fueren menester hasta conseguir del Gobierno o de la Intendencia General de Hacienda la libre disposición de las seiscientas cuerdas de terreno de que se ha hecho referencia y si lo consiguiere en todo o en parte dispondrá de ellas como cosa propia. Tercera. — Es condición esencial de esta cesión que el cedente señor Cervoni no queda obligado a la eviccióu ni saneamiento ni a ningún género de responsabilidad, pues el cesionario señor Giordani no tendrá derecho a exigir res-ponsabilidad alguna del señor Cervoni ni a repetir contra él bajo ningún concepto por virtud de esta cesión por haber sido así convenido. De modo que el señor Cervoni sólo queda obligado a la firmeza de esta escritura y no a ninguna otra cosa, haciendo por tanto esta cesión a riesgo y ventura y sin *231ulterior responsabilidad, aceptando el cesionario las conse-cuencias de ella en la forma en que queda hecha.”
C. Al inscribirse la escritura por la que don Antonio Giordani y Semidey traspasó la finca a don Juan P. Giordani y Semidey, por ser éste el verdadero dueño, se dijo en el Registro:
“y que puesto que la repetida escritura de ocho de junio de mil ochocientos noventa y dos .no fué aceptada por el compareciente Don Antonio Giordani y Semidey para sí propio, sino por encargo de Don Juan Pablo Giordani Semi-dey, verdadero dueño de dicha finca, claro es que éste acep-tará el presente otorgamiento con entera referencia al anterior muy repetido en las mismas condiciones en que aparece redactado y sin responsabilidades de especie alguna para él, Don Antonio Giordani y Semidey. Quinta. — El compare-ciente Don Juan Pablo Giordani y Semidey bien impuesto de lo escriturado, dijo: que lo acepta en todos sus extremos en la forma y detalles en que está redactado por ser la ver-dad de lo ocurrido y por tanto lo procedente.”
Las mencionadas inscripciones del registro de la Propie-dad, qne según admite el demandante son las únicas qne le obli-gan, contienen sin duda alguna datos bastantes y suficientes para informar y avisar al Banco Territorial y Agrícola, a. sus cesionarios y al demandante que ni los concesionarios originales, ni Juan P. G-iordani adquirieron el dominio o libre disposición de los terrenos por virtud de las concesiones de la Junta Superior de Terrenos Realengos, ni adquirieron tales derechos dominicales con posterioridad por acto al-guno del Estado, que por los términos claros y precisos de la concesión sólo había trasmitido a los concesionarios el de-recho a conseguirlos mediante el cumplimiento de las condi-ciones a que hemos hecho referencia. Y es evidente que así lo entendió don Eduardo Cervoni y Mari, cuando al traspasar la finca al señor Giordani se limitó a hacerle una subrogación o cesión de derechos y acciones, acompañada de un poder para que el cesionario pudiese continuar practicando las ges-tiones que fueren menester hasta conseguir del Estado la libre disposición de las 600 cuerdas de terreno. Por esas *232palabras el cedente informó expresamente al cesionario, que él, el cedente, no tenía el dominio, o sea la libre disposición del inmueble. Y para hacer más clara sn posición legal, el cedente hizo constar qne no quedaba obligado a saneamiento en caso de evicción, ni a ulteriores responsabilidades y que la cesión se hacía a riesgo y ventura del cesionario. Y todas esas condiciones fueron aceptadas por Juan P. Giordani, el deudor hipotecario del Banco Territorial y Agrícola.
Siendo el estado del Registro en la fecha en que Giordani hipotecó el inmueble al Banco, el que hemos descrito, no ve-mos cómo Giordani, que no tenía el dominio o libre disposi-ción del inmueble, pudo hipotecar lo que no tenía. Lo único que hubiera podido hipotecar Giordani era lo mismo que había adquirido de Cervoni, o sea los derechos que éste pu-diera tener para reclamar y conseguir del Gobierno la libre disposición de la finca. Y los compradores posteriores a la ejecución de la hipoteca no pudieron adquirir el dominio o libre disposición del inmueble, pues la escritura de venta otorgada después de la subasta sólo podía trasmitir al com-prador los derechos que según el Registro correspondían al deudor hipotecario. Y ya hemos visto que éste no tenía tí-tulo de dominio, ni tampoco la libre disposición del inmueble. Está ya sentado por resolución de este Tribunal Supremo, que si el título por el cual España se desprendió de terrenos realengos no es válido para trasmitir la propiedad con arre-glo a las leyes, El Pueblo de Puerto Rico, como cesionario de todas las propiedades y derechos de la Corona de España, puede recobrar esos terrenos de quien los posea sin título legal, por ilegalidad del título del concesionario original. Yéase: El Pueblo v. Riera, 27 D.P.R. 1, 4.
Arguye en su alegato la representación del apelante, que siendo éste un tercero tenía derecho a confiar en las constancias del registro y que no puede ser perjudicado por hechos extrínsecos ignorados por él en absoluto. Los hechos extrínsecos a que se refiere el apelante, o sea la declaración *233de caducidad de las concesiones, la reversión de los terrenos al Gobierno por incumplimiento de las condiciones y la in-cautación de los terrenos por el gobierno, fueron específi-camente alegados por El Pueblo de Puerto Pico por vía de contrademanda. No aparece de los autos que el demandante, quien con respecto a la contrademanda de El Pueblo de Puerto Rico ocupaba la misma posición jurídica de un de-mandado, formulara una contestación a dicha contrademanda. Y al no contestar la contrademanda y al dejar de alegar su condición de tercero, el demandante implícitamente admitió los hechos alegados en la contrademanda. No puede alegar por primera vez en apelación la defensa de tercero. Torres Negrón v. Torres, supra.
Prescindiendo en absoluto en este caso de las constancias que aparecen en expedientes o documentos fuera del Registro, veamos si en las inscripciones que aparecen en éste constan datos claros y suficientes para dar noticia o aviso al apelante Dionisio Trigo de que el Estado nunca llegó a trasmitir a los concesionarios de los terrenos envueltos en este litigio la libre disposición de los mismos, o sea que el Estado nunca llegó a desprenderse de sus derechos dominicales sobre dichos terrenos.
En todas y cada una de las inscripciones primeras de los cinco predios que más tarde se agruparon para formar la finca de 600 cuerdas que el demandante trata de reivindicar, se hace constar el derecho del adquirente con estas palabras:
“Acredita ser dueño de esta finca con anterioridad al plantea-miento de la Ley Hipotecaria, por habérselo concedido la Junta Superior de Terrenos Baldíos, según título expedido por el Gobernador de esta Isla Sr. Sanz, el 26 de febrero de 1875, refrendado por el Secretario don Antonio M. de Aldrey, con la condición indispensable de revocación de la gracia y reversión al Estado si en el término de un año no tenía cultivada la décima parte, en el de cuatro la cuarta y en el de diez años la mitad a beneficio de la agricultura.”
Ya hemos relacionado anteriormente lo que aparece en la inscripción primera de la finca resultante de la agrupa-*234ción de los cinco predios, que es la que trata de reivindicar el demandante.
La simple lectura de esas inscripciones es sufíeiente para dar noticia y aviso a cualquier adquirente posterior de que el Estado al hacer las concesiones de estos terrenos en el año 1875, no se despojó de sus derechos dominicales y sólo trasmitió a los concesionarios el derecho a adquirir el do-minio de los mismos mediante el cumplimiento de la condi-ción expresa de cultivarlos en los plazos especificados en las concesiones, para beneficio de la agricultura, o mediante com-posición con el Estado. El registro dió aviso al adquirente posterior a los concesionarios originales que éstos, por los términos expresos de la concesión, tenían un plazo máximo de diez años, o sea hasta 1885, para adquirir el dominio y la libre disposición del predio, mediante el cultivo de una mitad de sus tierras; e igualmente dió aviso, por la inscrip-ción primera al folio 18 del tomo 7 de Patillas, al Banco Territorial y Agrícola, a Carmen Brac Brignoni y a los esposos Allende, y al demandante que don Eduardo Cervoni y Mari, que fué el que agrupó los cinco predios) reconoció que él no tenía el dominio y libre disposición de los predios, sino sola-mente los derechos y acciones que pudieren corresponderle para gestionar y conseguir del gobierno la libre disposición de las seiscientas cuerdas. T es de notarse que esa cesión de derechos y acciones, sin obligarse a evicción y saneamiento y haciendo constar que se hacía a riesgo y ventura, del com-prador, la hizo don Eduardo Cervoni a don Antonio Gior-dan! y Semidey por escritura de 8 de junio de 1892, o sea siete años después de la expiración del plazo máximo fijado por las concesiones originales y por el mismo Registro para poder adquirir el dominio mediante el cultivo de los terre-nos. No creemos que sea posible emplear frases más claras para expresar una admisión del incumplimiento de las condi-ciones impuestas por la concesión y para informar al com-prador que no son derechos dominicales los que se le están trasmitiendo, sino solamente las acciones y derechos para re-*235clamarlos, que las que empleara el señor Cervoni al ceder por la modesta suma de trescientos pesos todos sus derechos y acciones para reclamar del gobierno la libre disposición del inmueble.
Ni el Banco Territorial y Agrícola, ni las personas que vendieron al demandante, ni este último pueden alegar igno-rancia de estas constancias claras, precisas y terminantes del registro de la propiedad. Todos ellos están obligados por esas inscripciones. Si Antonio Giordani y Semidey sólo ad-quirió derechos y acciones para gestionar y conseguir el do-minio o libre disposición del inmueble, eso fué lo único que él pudo trasmitir a Juan P. Giordani, y lo único que éste pudo hipotecar al banco, y por último, lo único que el de-mandante pudo adquirir a través de los varios traspasos ve-rificados con posterioridad a la inscripción de la escritura de 8 de junio de 1892, por ser un principio elemental de de-recho el de que nadie puede dar lo que no tiene, nemo éat gui non hábet. Y del Registro no aparece constancia alguna de que Juan P. Giordani o sus sucesores hicieran gestión alguna para conseguir del gobierno la concesión del dominio o la libre disposición del inmueble.
No debemos perder de vista la posición que ocupa cada una de las partes contendientes. El gobierno demandado está en la posesión del inmueble y alega qu¡e tiene y nunca ha perdido el dominio; el demandante alega en contrario, que él ha adquirido el dominio y que por eso tiene derecho a que se reconozca su título y se le ponga en posesión. Dentro de esa situación legal, es sobre el demandante que recae el peso de la prueba, para sostener su alegación de que es dueño con título de dominio. Véanse: Carreras v. Pérez, 42 D.P.R. 359; Merle v. Ramos, 31 D.P.R. 109; Rivera v. Castro, 20 D.P.R. 496; Rosaly v. Graham, 16 D.P.R. 162; artículo 470 del Código de Enjuiciamiento Civil, ed. 1933. El demandado no ha probado su alegado título de dominio.
*236Trató el demandante de probar qne la condición impuesta por el gobierno para la adquisición del dominio había sido cumplida por sus antecesores en la posesión del inmueble y presentó alguna prueba testifical tendiente a demostrar que en la finca se habían hecho plantaciones de café, las que fue-ron destruidas por el ciclón del año 1899, conocido por el nombre de San Ciríaco. Para refutar esa prueba el go-bierno presentó los expedientes del Departamento del Interior, en los que aparecen las actas que acreditan que en el año 1896 el gobierno se incautó de dos de los predios de cien cuerdas cada uno, por no haberse cumplido las condiciones impuestas por la concesión; y además, el acta de la sesión celebrada por la Junta Superior, en 19 de septiembre de 1896, o sea dos años antes del ciclón de San Ciríaco, en la quc-se dió cuenta de la solicitud de Juan P. Griordani para ad-quirir la finca por composición, haciendo constar que Grior-dani se encontraba en posesión de las 600 cuerdas cuando se llevó a efecto la incautación y fue nombrado depositario de los terrenos. Esa prueba era admisible como refutación de la prueba testifical del demandante.
Somos de opinión que el demandante no probó satisfac-toriamente que fuese dueño de la finca con título suficiente para darle derecho a reclamar la posesión del inmueble, y que la sentencia apelada debe ser confirmada.
El Juez Asociado Señor Wolf disintió.*